      Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 TAMARA “MISTI” EAKER                          §                        PLAINTIFF
                                               §
                                               §
 v.                                            §     Civil No. 1:20cv92-HSO-JCG
                                               §
                                               §
 CITY OF MOSS POINT,                           §                    DEFENDANTS
 MISSISSIPPI; MARIO KING;                      §
 and JOHN DOES 1-5                             §

MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS CITY
 OF MOSS POINT, MISSISSIPPI, AND MARIO KING’S MOTION [70] TO
  DISMISS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE
    12(b)(6), OR IN THE ALTERNATIVE, MOTION FOR SUMMARY
                           JUDGMENT

       BEFORE THE COURT is Defendants City of Moss Point, Mississippi, and

Mario King’s Motion [70] to Dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), or in the alternative, for Summary Judgment. After review of the Motion,

the record, and relevant legal authority, the Court finds that Defendants’ Motion

[70] to Dismiss for failure to state a claim should be granted.

                                 I. BACKGROUND

A.     Procedural history

       On July 2, 2019, twelve individuals who were employees or residents of the

City of Moss Point, Mississippi (the “City”), initiated an action in this Court against

the City and Mayor of Moss Point Mario King (“King”), collectively “Defendants.”

Compl. [1]; see also Case No. 1:19-cv-364 Compl. [1]. Plaintiffs collectively advanced

seven claims, including First Amendment, Second Amendment, Title VII, age



                                           1
      Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 2 of 20




discrimination, taxpayer, and state-law claims. See id. On September 17, 2019,

Plaintiffs filed an Amended Complaint [18] adding an additional plaintiff, and

Defendants filed a Motion for Severance [20], arguing that the Court should sever

the claims of each Plaintiff into individual actions. Mot. [20]. The Court granted

Defendants’ Motion [20] on March 2, 2020, and Plaintiffs’ claims were severed into

twelve separate cases, in addition to the original parent case. Order [67]. The Court

ordered each Plaintiff to file an amended complaint in their individual case

“set[ting] forth factual allegations and claims specific to him or her.” Id. at 22.

Plaintiff Tamara “Misti” Eaker (“Plaintiff” or “Eaker”) filed her Amended Complaint

[68] in this case on May 1, 2020, advancing three causes of action: (1) violations of

the Second and Fourteenth Amendments to the United States Constitution

pursuant to 42 U.S.C. § 1983 against both the City and King; (2) First Amendment

violations pursuant to 42 U.S.C. § 1983 against both the City and King; (3) and a

“taxpayer/citizen” cause of action against King individually. Am. Compl. [68] at 5-6,

11.

       Count One alleges that King “has forbidden non-police personnel from

carrying a firearm at City Hall,” including both citizens and employees of the City,

but that despite this ban, King himself carries a firearm at City Hall. Am. Compl.

[68] at 5. This firearm ban “is not intended to serve any legitimate government

interest[]” and is instead intended to serve as “a form of intimidation of employees

and others.” Id. The Amended Complaint alleges that the firearm ban “is an

infringement of the Plaintiff’s and other persons’ Second Amendment Right.” Id.



                                            2
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 3 of 20




       In Count Two, Plaintiff advances a claim for First Amendment violations

against both the City and King. Id. at 6. Specifically, she claims that she “sought

documents and information regarding misconduct by the mayor and misuse of city

funds and resources,” and “has also made complaints about the mayor’s conduct and

raised issues with the City’s refusal to provide official budget reports and other

documents.” Id. As a result of her requests, King “has openly addressed [Plaintiff]

and slandered [her] during board meetings,” and, as a result of her husband’s

efforts to “st[and] up” for her, King has made “a blatant attempt to intimidate and

silence” her. Id. at 6-7. The Amended Complaint details an incident in which

Plaintiff drove by King’s home, noticed a City-owned vehicle in the driveway, and

proceeded to take a photograph of the “blatant violation of the law.” Id. at 7. Despite

knowing “from the beginning who [Plaintiff] was,” King allegedly “began posting to

social media that an ‘unknown stalker’ was harassing him” and “made threats to

[Plaintiff] stating, ‘do not enter my personal space without expecting personal

consequences.’” Id. Plaintiff further asserts that she and her husband “have a right

of association protected by the Constitution,” and that King’s “efforts to retaliate

against” Plaintiff’s husband “are retaliatory and intended to chill the free speech of

[Plaintiff] and others.” Id. at 6-7.

       The Amended Complaint [68] further asserts that King has “utilized social

media in an attempt to provoke [Plaintiff’s husband] into a confrontation so that

[he] can be terminated[,] . . . [i]n an effort to retaliate against [him] for his wife’s

vocal criticism.” Id. at 7-8. Plaintiff lists 21 different incidents she contends were



                                             3
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 4 of 20




“undertaken by the mayor to harass the Eakers,” id. at 8, and posits that she “has

engaged in a protected activity by requesting documents and protesting the mayor’s

actions,” id. at 11. Plaintiff asserts that King’s actions “have caused the Eakers to

suffer damages and these actions have been intended to chill a person of ordinary

firmness from continuing to challenge the mayor.” Id.

      Lastly, Count Three of the Amended Complaint [68] advances a cause of

action “on behalf of taxpayers for Moss Point and invite[s] any other citizens to join

suit against the Defendant [sic] for the recovery of tax amounts and resources

misspent and misappropriated by Mario King and members of his administration.”

Id. Plaintiff claims that King has misappropriated taxpayer funds and resources,

including using City-owned vehicles for personal use, taking taxpayer-funded trips

for personal gain, and requiring City employees to work on private events while

being compensated by the City. Id. at 11-12.

B.    Defendants’ Motion [70] to Dismiss

      Defendants have filed the present Motion [70] to Dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6), first asserting that the Amended Complaint [68]

should be dismissed because Plaintiff failed to comply with the Court’s Order [67]

requiring each Plaintiff to “set forth factual allegations and claims specific to him or

her.” Mem. [71] at 3 (citing Order [67] at 22; Fed. R. Civ. P. 41(b)). Defendants

contend that Plaintiff has “wholly failed to set forth factual allegations and claims

specific to herself,” as eleven of the twelve factual allegations in the Amended

Complaint are identical to nine of the other Plaintiffs’ complaints, and all



                                           4
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 5 of 20




allegations in Counts One, Two, and Three are identical to those of her husband,

David Eaker’s, Amended Complaint. Id. Because “Plaintiff has fallen well short of

complying with this Court’s Order,” Defendants take the position that Plaintiff’s

claims should be dismissed under Federal Rule of Civil Procedure 41(b). Id.

      Defendants next argue that Plaintiff’s claims pursuant to 42 U.S.C. § 1983

against Mario King in his official capacity should be dismissed because they “are

redundant of the action against the City of Moss Point[.]” Id. at 4-6 (citing inter alia

Roberts v. City of Shreveport, 397 F.3d 287, 291 (5th Cir. 2005)).

      With respect to Plaintiffs’ Second Amendment claims, Defendants contend

that these should be dismissed because the activity Plaintiff has alleged to be

restricted, namely the carrying of a firearm inside City Hall, “is simply not

protected by the Second Amendment.” Id. at 7. Defendants point to the United

States Supreme Court’s decision in District of Columbia v. Heller, 554 U.S. 570

(2008), which held that while a ban on handgun possession in the home violated the

Second Amendment, “nothing in [the] opinion should be taken to cast doubt on . . .

laws forbidding the carrying of firearms in sensitive places such as schools and

government buildings.” Id. at 6 (quoting Heller, 554 U.S. at 626).

      Defendants argue that Plaintiff’s First Amendment claims should likewise be

dismissed because she has made “no allegation that Defendants took any action

that had the effect of inhibiting her speech.” Id. at 8. Because Plaintiff’s “only

connection to this lawsuit is through her husband” and because she “is not and was




                                            5
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 6 of 20




not an employee of the City, . . . she has suffered no retaliatory injury in response to

her free speech . . . .” Id.

       With respect to Plaintiff’s allegations regarding her attempt to obtain public

records from the City as the source of a First Amendment violation, Defendants

contend that Plaintiff failed to exhaust her administrative remedies under the

Mississippi Public Records Act, which requires any person denied the right to

inspect public records to file a complaint with the Mississippi Ethics Commission

and to file an appeal, if necessary, to the chancery court. Id. (citing Miss. Code Ann.

§ 25–61–13). Defendants further maintain that Plaintiff “has failed to demonstrate

an intent to convey a particular message” in requesting the public records in

question, such that her actions are not protected by the First Amendment. Id. at 10.

       Regarding Plaintiff’s claim that she and her husband have a “right of

association” and that King’s actions are “retaliatory and intended to chill” her free

speech, Defendants point out that Plaintiff raises a First Amendment violation

“wholly different” from her husband’s and thus they are not associated. Id. at 9.

Defendants assert that Plaintiff has not engaged in a constitutionally protected

activity and has failed to sufficiently plead a First Amendment retaliation or

associational claim. Id. at 11.

       Lastly, Defendants contend that Plaintiff lacks standing to bring a taxpayer

cause of action against King because she “has not established that . . . King’s

alleged misappropriation of taxpayer funds and resources has adversely affected her

differently than the general taxpayers of Moss Point.” Id. at 12. Defendants point



                                           6
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 7 of 20




out in their Reply [75] that Plaintiff lacks taxpayer standing because she has not

brought her claim as a federal taxpayer, but rather as a local taxpayer, and such

claims are not recognized as federal in character under current Supreme Court

precedent. Reply [75] at 7 (citing Valley Forge Christian Coll. v. Americans United

for Separation of Church & State, Inc., 454 U.S. 464, 479 (1982)).

      Plaintiff responds that while “[m]any of the facts surrounding [her] and the

multiple Plaintiffs who have sued these Defendants overlap[,]” she has “provide[d]

specific details about her protected activities and [the] mayor’s retaliatory actions.”

Resp. [74] at 2. With respect to her Second Amendment claims, Plaintiff contends

that King’s ban on firearms in City Hall, which he purportedly does not follow

himself, violates the Equal Protection Clause independent of any Second

Amendment violation. Id. She asserts that Defendants bear the burden of proving

that the restriction on her Second Amendment right is justified, and that

Defendants’ argument that restrictions on the carrying of firearms in government

buildings are presumptively valid “does not meet the criteria under the Second

Amendment.” Id. at 3-4.

      With respect to her First Amendment claims, Plaintiff maintains that “[t]he

threat of firing and harassing [her] husband is certainly meant to chill [her] free

speech rights.” Id. at 4. She contends that requesting public records from the City is

a constitutionally protected activity, and that King’s alleged attacks and

harassment, including “false and defamatory statements on social media . . ., which

are intended to defame [her] and potentially incite violence against her, . . . would



                                           7
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 8 of 20




certainly deter others from engaging in free speech.” Id. at 5. Plaintiff further

asserts that she has standing to bring a taxpayer suit “for the recovery of monies

unlawfully expended” and that she does not have to show that she was “affected

differently from other taxpayers in order to have standing.” Id. at 7-8. Plaintiff does

“not object to the dismissal of the redundant claims brought against the mayor in

his ‘official capacity.’” Id. at 2.

                                      II. DISCUSSION

A.     Legal standard

       When presented with a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), a court “must assess whether the complaint contains sufficient

factual matter, accepted as true, to state a claim for relief that is plausible on its

face . . . .” Spitzberg v. Houston Am. Energy Corp., 758 F.3d 676, 683 (5th Cir. 2014)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “[T]he court may not look beyond the pleadings in ruling on

the motion,” Baker v. Putnal, 75 F.3d 190, 197 (5th Cir. 1996), and must accept all

well-pleaded facts as true and view those facts in the light most favorable to the

plaintiff, Varela v. Gonzales, 773 F.3d 704, 707 (5th Cir. 2014) (citation omitted). A

complaint does not need detailed factual allegations, but it must provide “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555. Factual allegations must raise a right

to relief above the speculative level. See id. Further, “a well-pleaded complaint may

proceed even if it strikes a savvy judge that actual proof of those facts is improbable,



                                             8
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 9 of 20




and ‘that a recovery is very remote and unlikely.’” Id. at 556 (quoting Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974) (overruled on other grounds)).

      Section 1983 of Title 42 of the United States Code provides for a claim

against anyone who “under color of any statute, ordinance, regulation, custom, or

usage, of any State” violates another’s federal constitutional rights. 42 U.S.C.

§ 1983; see also Monroe v. Pape, 365 U.S. 167, 173-74 (1961) (describing the

legislative purpose of § 1983); Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 450 (5th

Cir. 1994). To prevail on a § 1983 claim, a plaintiff must establish two elements: (1)

a constitutional violation; and (2) that the defendant was acting under color of state

law when committing the constitutional violation. Whitley v. Hanna, 726 F.3d 631,

638 (5th Cir. 2013).

B.    Analysis

1.    Second and Fourteenth Amendment Claims

     a.      Second Amendment claim

      The Second Amendment to the United States Constitution provides: “A well

regulated Militia, being necessary to the security of a free State, the right of the

people to keep and bear Arms, shall not be infringed.” U.S. Const. amend. II. The

United States Supreme Court addressed the scope of the right guaranteed by the

Second Amendment in District of Columbia v. Heller, 554 U.S. 570 (2008) (Heller I).

Heller I “held that the Second Amendment codified a pre-existing individual right to

keep and bear arms,” Hollis v. Lynch, 827 F.3d 436, 443-44 (5th Cir. 2016) (citing

Heller I, 554 U.S. at 592), but also recognized that such a right is “not unlimited,”



                                           9
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 10 of 20




Heller I, 554 U.S. at 626. The Supreme Court “gave a non-exhaustive list of

‘longstanding prohibitions on the possession of firearms’ that are ‘presumptively

lawful’ and pass muster under Heller.” Hollis, 827 F.3d at 444 (quoting Heller I, 554

U.S. at 626). In particular, the Court clarified that

                nothing in our opinion should be taken to cast doubt on
                longstanding prohibitions on the possession of firearms by
                felons and the mentally ill, or laws forbidding the carrying
                of firearms in sensitive places such as schools and
                government buildings, or laws imposing conditions and
                qualifications on the commercial sale of arms.

Heller I, 554 U.S. at 626-27 & n.26.

       The United States Court of Appeals for the Fifth Circuit has articulated a

two-step inquiry for analyzing laws that impact the Second Amendment. “[T]he first

step is to determine whether the challenged law impinges upon a right protected by

the Second Amendment; [and] . . . the second step is to determine whether to apply

intermediate or strict scrutiny to the law, and then to determine whether the law

survives the appropriate level of scrutiny.” Nat’l Rifle Ass’n of America, Inc. v.

Bureau of Alcohol, Tobacco, Firearms, and Explosives, 700 F.3d 185, 194 (5th Cir.

2012) (citing Heller v. District of Columbia, 670 F.3d 1244, 1252 (D.C. Cir. 2011)

(Heller II)).

       On remand, the United States Court of Appeals for the District of Columbia

Circuit in Heller II elaborated on the first step of the inquiry, holding that “[a]

plaintiff may rebut th[e] presumption” that a firearm restriction is presumptively

lawful under Heller I “by showing that the regulation [has] more than a de minimis




                                            10
    Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 11 of 20




effect upon” the plaintiff’s claimed Second Amendment right. Heller II, 670 F.3d at

1253.

        Here, Plaintiff claims that King’s restriction on the carrying of firearms in

City Hall violates her right guaranteed by the Second Amendment. However,

Heller I specifically exempted prohibitions on carrying of firearms in “sensitive”

places, including inside government buildings, see Heller I, 554 U.S. at 626-27 &

n.26, and the Fifth Circuit has applied that exemption to property owned by the

federal government. In United States v. Dorosan, the Fifth Circuit upheld the

conviction of a defendant for violating a federal regulation prohibiting the

possession of a firearm on property owned by the United States Postal Service. 350

F. App’x 874, 876 (5th Cir. 2009). The court stated that because the parking lot was

“a place of regular government business” utilized by the Postal Service, it qualified

as a “sensitive place” under Heller I and thus permitted restrictions on the

possession of firearms. Id. at 875; see also, e.g., United States v. Class, 930 F.3d 460,

464 (D.C. Cir. 2019) (holding that the Second Amendment did not give the

defendant the right to possess a firearm in a parking lot owned by the federal

government because the lot was “sufficiently integrated with the [United States]

Capitol [building]” to qualify as a “sensitive place” under Heller I); Georgiacarry.org,

Inc. v. U.S. Army Corps of Engineers, 212 F. Supp. 3d 1348, 1360 (N.D. Ga. 2016)

(holding that a regulation restricting gun use on property administered by the Army

Corps of Engineers did not burden a pre-existing right under the Second

Amendment).



                                           11
    Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 12 of 20




      The parties have not briefed whether King’s restriction was adopted as an

official City ordinance or some other law. However, assuming at this stage that

King’s restriction carried the force of law, a similar rationale applies here. King has

not restricted the possession of firearms in the home, as was the case in Heller I,

but has rather instituted a restriction in a government building, a location that falls

within the examples of “sensitive” places mentioned in Heller I where firearm

restrictions are permissible. 554 U.S. at 626-27 & n.26. King has not attempted to

regulate conduct that falls within the constitutional ambit of the Second

Amendment within the meaning of Heller I. The restriction, therefore, did not

violate Plaintiff’s Second Amendment rights under the first step of the Fifth

Circuit’s two-step inquiry. See NRA, 700 F.3d at 194; Dorosan, 350 F. App’x at 875.

Plaintiff has also failed to demonstrate that the restriction had more than a de

minimis effect upon her claimed Second Amendment right, Heller II, 670 F.3d at

1253, as Plaintiff presumably remained free to exercise her rights under the Second

Amendment elsewhere in the City or on other City property, NRA, 700 F.3d at 876.

For these reasons, Plaintiff’s Second Amendment claim should be dismissed.

      b.     Fourteenth Amendment equal protection claim

      Plaintiff also contends that King’s restriction violates the Equal Protection

Clause of the Fourteenth Amendment because he does not comply with it himself. It

is not clear upon what theory of an Equal Protection violation Plaintiff relies, but

under either a straightforward Equal Protection Clause analysis, or under a theory

of selective enforcement, Plaintiff’s claim fails.



                                            12
    Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 13 of 20




      “The equal protection clause essentially requires that all persons similarly

situated be treated alike.” Mahone v. Addicks Util. Dist.of Harris Cnty., 836 F.2d

921, 932 (5th Cir. 1988). However, the Clause “does not forbid classifications.”

Harris v. Hahn, 827 F.3d 359, 365 (5th Cir. 2016) (quoting Nordlinger v. Hahn, 505

U.S. 1, 10 (1992)). Where a government actor enacts a classification “that

disadvantage[s] a ‘suspect class,’ or . . . impinge[s] upon the exercise of a

‘fundamental right,” Plyler v. Doe, 457 U.S. 202, 216 (1982), a reviewing court will

apply strict scrutiny. In cases where neither a suspect class nor a fundamental right

is implicated, the appropriate standard of review is rational basis, which inquires

“whether the difference in treatment between [classes] rationally furthers a

legitimate state interest.” Harris, 827 F.3d at 365 (quoting Nordlinger, 505 U.S. at

11). Classifications considered under rational basis review are given “broad

deference” and will survive “if there is any reasonably conceivable state of facts that

could provide a rational basis for the classification.” Id. (quoting Heller v. Doe, 509

U.S. 312, 320 (1993)). The party challenging the classification bears the burden of

demonstrating that the classification lacks a rational basis. Id.

      The classification at issue here is between King and all other non-police

personnel who wish to carry a firearm in City Hall. This classification does not

implicate a suspect class of individuals, such as racial minorities or women. See

Sonnier v. Quarterman, 476 F.3d 349, 368 n.17 (5th Cir. 2007) (“A suspect class, as

used in an equal protection analysis, is one saddled with such disabilities, or

subjected to a history of purposeful unequal treatment, or relegated to such a



                                           13
    Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 14 of 20




position of political powerlessness as to command extraordinary protection from the

majoritarian political process.”). Nor does this classification violate a right under

the Second Amendment, as the Court has previously discussed. Thus, rational basis

review applies, and Plaintiff has not demonstrated that there is no rational basis

underlying the classification between King and other non-police personnel. Rather,

she has made the conclusory statement that King’s personal exemption from the

restriction has violated her Equal Protection rights. This is not sufficient to carry

Plaintiff’s burden.

      Where a plaintiff makes a claim of selective enforcement of a regulation as

violating the Equal Protection Clause, “[t]he conscious exercise of selectivity in

enforcement is not in itself a federal constitutional violation.” Allred’s Produce v.

U.S. Dep’t of Agric., 178 F.3d 743, 748 (5th Cir. 1999). A plaintiff must prove “that

the government official’s acts were motivated by improper considerations, such as

race, religion, or the desire to prevent the exercise of a constitutional right.” Bryan

v. City of Madison, 213 F.3d 267, 277 (5th Cir. 2000). The selective enforcement

must have been “deliberately based upon an unjustifiable standard such as race,

religion, or other arbitrary classification.” Allred’s Produce, 178 F.3d at 748. While

the Fifth Circuit has “stated that personal vindictiveness might be an improper

motive” for selective enforcement, it has “never specifically addressed” whether such

a motive would be sufficient to support an Equal Protection claim. Beeler v.

Rounsavall, 328 F.3d 813, 817-18 (5th Cir. 2003). Because the Equal Protection

Clause prohibits “only disparate treatment based upon group or class factors,” the



                                           14
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 15 of 20




Fifth Circuit has indicated that “personal vindictiveness by itself is insufficient as

an improper motive in the absence of some other class- or group-based

discrimination.” Id. at 818.

      Here, Plaintiff has not articulated a motive for King’s personal exemption

from the firearm restriction in either her Amended Complaint [68] or in her

Response [74], much less a motive of racial or religious discrimination. The thrust of

the factual allegations in the Amended Complaint suggests that King is allegedly

motivated by a personal vendetta against Plaintiff and her husband. Am. Compl.

[68] at 2-4. In the absence of any class- or group-based discriminatory animus, such

a motive is insufficient to support an equal protection violation. Because Plaintiff

cannot satisfy the first element of § 1983 claim by showing a constitutional

violation, her Second Amendment and associated equal protection claims should be

dismissed.

2.    First and Fourteenth Amendment Claims

      “The First Amendment right to free speech includes not only the affirmative

right to speak, but also the right to be free from retaliation for the exercise of that

right.” Warner v. St. Bernard Par. Sch. Bd., 99 F. Supp. 2d 748, 750 (E.D. La. 2000)

(citing Pickering v. Bd. of Educ., 391 U.S. 563, 574 (1968)). Not every action in

response to an individual’s exercise of her First Amendment rights rises to the level

of an actionable harm. See Colson v. Grohman, 174 F.3d 498, 510 (5th Cir. 1999).

      It is undisputed that Plaintiff was not an employee of the City. To state a

claim for First Amendment retaliation that does not involve “an employment or



                                           15
    Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 16 of 20




other contractual relationship between the plaintiff[] and . . . government officials,”

a plaintiff must show that: (1) she was engaged in constitutionally protected

activity; (2) the defendants’ actions caused her to suffer an injury that would chill a

person of ordinary firmness from continuing to engage in that activity; and (3) the

defendants’ adverse actions were substantially motivated against the plaintiff’s

exercise of constitutionally protected conduct. See Keenan v. Tejeda, 290 F.3d 252,

258 (5th Cir. 2002). A retaliation claim “requires some showing that the plaintiff[’s]

exercise of free speech has been curtailed.” Id. at 259. Even where some retaliatory

conduct has the effect of chilling a plaintiff’s speech, such actions can be “too trivial

or minor to be actionable as a violation of the First Amendment.” Id. at 258.

      Plaintiff alleges that King’s actions taken against her were intended to chill

her speech, highlighting in her Response [74] that her request for budget and

accounting records for the City prompted King’s “attacks” and “harassment” against

Plaintiff and her husband. Resp. [74] at 5. Specifically, Plaintiff states that because

she requested records from the City, King has “limit[ed] her ability to visit her

husband at the firehouse” and has “harassed [her husband] in general.” Id. She

claims that King has “made false and defamatory statements” on his official

mayoral social media accounts “intended to defame [Plaintiff] and potentially incite

violence against” her. Id. However, she does not identify any specific statements or

threats to support her assertions.

      Plaintiff has not directed the Court to any state or federal statute or

regulation upon which she was relying in order to seek access to City budget



                                           16
    Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 17 of 20




records, but Mississippi law provides “any person [with] the right to inspect, copy,”

or reproduce any public record “of a public body in accordance with reasonable

written procedure adopted by the public body[.]” Miss. Code Ann. § 25–61–5.

“[A]ccess to public records pursuant to state or local law is not a right guaranteed

by federal law.” Norwood v. City of Hammond, No. Civ.A.02-0220, 2003 WL

1090253, at *2 (E.D. La. Mar. 11, 2003) (citing Houchins v. KOED, Inc., 438 U.S. 1,

15 (1978)). The right Plaintiff was attempting to exercise by requesting budget

records from the City may very well be guaranteed by state law, but based upon

what Plaintiff has submitted, it was not protected by federal law under § 1983

under these circumstances. Plaintiff has not demonstrated that she can satisfy the

first element of a First Amendment retaliation claim, that by seeking access to

these records she was engaging in a constitutionally protected activity.

      Even if Plaintiff could show that her requests were a constitutionally

protected activity, King’s actions do not rise to the level of an injury that would chill

a person of ordinary firmness from continuing to engage in such activity. The Fifth

Circuit has held that “[m]ere allegations of verbal abuse do not present actionable

claims under § 1983.” Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993); see

also Gibson v. Jean-Baptiste, 802 F. App’x 858, 859-60 (5th Cir. 2020) (per curiam)

(holding that a plaintiff’s First Amendment retaliation claim based upon

threatening Facebook comments failed because “mere threatening language and

gestures of a custodial office” do not establish § 1983 liability) (citing Bender, 1 F.3d

at 274 n.4; McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983)). Plaintiff alleges



                                           17
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 18 of 20




that King has acted in a myriad of ways amounting to verbal abuse or intimidation.

While such actions may be unprofessional or inappropriate, they do not rise to the

level of an actionable constitutional injury under § 1983. Plaintiff has not stated a

claim for violation of her First Amendment rights.

3.    Taxpayer/Citizen Claim

      Plaintiff in her capacity as a taxpayer of the City of Moss Point advances a

claim against King for allegedly misappropriating municipal funds. To establish

taxpayer standing a plaintiff must:

             (1) “allege the unconstitutionality only of exercises of
             congressional power under the taxing and spending clause
             of Art. I, § 8, of the Constitution;” and (2) “show the
             challenged enactment exceeds specific constitutional
             limitations imposed upon the exercise of the congressional
             taxing and spending power and not simply that the
             enactment is generally beyond the powers delegated to
             Congress by Art. I, § 8.”

Purcell v. Feinberg, 58 F. App’x 597, 597 (5th Cir. 2003) (quoting Flast v. Cohen, 392

U.S. 83, 102-03 (1968)). Where a plaintiff does not raise an Establishment Clause

violation as the basis for her suit, taxpayer standing requires that the plaintiff

assert a “direct injury.” Henderson v. Stalder, 287 F.3d 374, 381 n.7 (5th Cir. 2002).

      Here, Plaintiff has not shown that she has a suffered any direct injury as a

taxpayer as a result of King’s actions. She has only alleged that she and other

municipal taxpayers have been “harmed” by his use of taxpayer funds. Am. Compl.

[68] at 12. A general and conclusory allegation of “harm” is not sufficient to plead a

direct injury. See ASARCO Inc. v. Kadish, 490 U.S. 605, 613-14 (1989) (holding that




                                          18
     Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 19 of 20




plaintiffs failed to make a showing of direct injury where they asserted only

“adverse economic impact” of a state law on them as taxpayers).

       Moreover, Plaintiff is challenging the use of municipal tax funds by a local

elected official, not a federal congressional expenditure. This is not the type of

action contemplated by Flast or subsequent case law addressing the issue of

taxpayer standing. Flast, 392 U.S. at 102-03; see also Valley Forge Christina College

v. Americans United for Separation of Church and State, 454 U.S. 464, 486-87

(1982). While Plaintiff’s taxpayer claims of misappropriation of funds may be

appropriate for adjudication in state court, they do not state a claim for the

violation of any federal law and they should be dismissed to that extent. To the

extent Plaintiff may have adequately pleaded a state-law-taxpayer claim, because

there is not complete diversity of citizenship between the parties, this Court lacks

original jurisdiction to entertain any such claim, and it declines to exercise

supplemental jurisdiction over such a claim. 28 U.S.C. § 1367.

                                      III. CONCLUSION

       To the extent the Court has not specifically addressed the parties’ remaining

arguments, it has considered them and determined that they would not alter the

result. 1

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants

City of Moss Point, Mississippi, and Mario King’s Motion [70] to Dismiss is



1Because the Court is granting Defendants’ Motion [70] on the merits, it need not address
Defendants’ arguments under Federal Rule of Civil Procedure 41(b).


                                                19
    Case 1:20-cv-00092-HSO-JCG Document 85 Filed 02/26/21 Page 20 of 20




GRANTED, and Plaintiff’s claims against Defendants City of Moss Point,

Mississippi and Mayor of Moss Point Mario King are DISMISSED.

      SO ORDERED AND ADJUDGED, this the 26th day of February, 2021.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                      20
